UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA, )

Plaintiff,

VS. CASE NO. 3:18-CR-00081-3

PATRICK GARRISON,
Defendant.

REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY

The United States of America and the Defendant, having both filed a written consent,

appeared before me pursuant to Rule 11, Fed. R. Crim. P. and L. Cr. R. 11. The Defendant entered

a plea of guilty to Count | of the Indictment. After cautioning and examining the Defendant under

oath concerning each of the subjects mentioned in Rule 11, I determined that the guilty plea was

knowing and voluntary as to the count, and that the offense charged is supported by an independent

factual basis concerning each of the essential elements of such offense. Defendant understands and

agrees to be bound by the terms of the Plea Agreement. I, therefore, recommend that the plea of

guilty be accepted, that a pre-sentence investigation and report be prepared, and that the Defendant

be adjudged guilty and have sentence imposed accordingly.
Ave vt 23 2019 B.GAOZD

Date STEPHEN B. JACKSON, JR.
UNITED STATES MAGISTRATE JUDGE

NOTICE
Failure to file written objections to this Report and Recommendation within fourteen (14) days from

the date of its service shall bar an aggrieved party from attacking such Report and Recommendation
before the assigned United States District Judge. 28 U.S.C. 636(b)(1)(B).
